Citation Nr: 1434351	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for service-connected left carpal tunnel syndrome, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for service-connected calcium chip-like deposits in the bursa of the elbows, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for service-connected scar of the left cheek.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue of entitlement to a compensable rating for service-connected scar of the left cheek, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that is related to his service.

2.  The Veteran's service-connected left carpal tunnel syndrome is shown to have been productive of complaints of pain, numbness, and tingling, and some nerve impairment, but not severe incomplete paralysis, neuritis, or neuralgia, of the median nerve. 

3.  The Veteran's service-connected calcium chip-like deposits in the bursa of the elbows, are shown to have been manifested by complaints of pain, but not a limitation of flexion to 100 degrees, a limitation of extension to 75 degrees, or extension limited to 45 degrees.  
CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.   The criteria for a rating in excess of 20 percent for service-connected left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2013).
 
3.  The criteria for a rating in excess of 10 percent for service-connected calcium chip-like deposits in the bursa of the elbows have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5205-5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has hepatitis C that should be service-connected.  He argues that he was exposed to other soldiers with hepatitis while stationed with a medical detachment in Germany.  See Veteran's appeal (VA Form 9), dated in April 2011.

The Board initially notes that although a VA medical report, dated in April 2011, has recently been associated with the claims file which has not been reviewed by the agency of original jurisdiction (RO), this report, which notes moderate neuropathy of the left wrist, is cumulative of other evidence in the record.  Therefore, additional development (a remand to the RO) is not warranted.  See 38 C.F.R. § 20.1304 (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998. 

In addition, VBA Fast Letter 04-13 states: 

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's service treatment reports do not show treatment, complaints, or diagnoses noting hepatitis.  An October 1976 report shows that he reported a history of contact with two men who had active tuberculosis while he was in jail, and that he did not have a history of lung or liver disease.  Another report states that he entered ADAPCP (alcohol and drug abuse prevention and control program) in November 1979; a March 1980 report states that he had completed this program.  An associated drug usage profile shows that he denied all use of drugs, but that he reported using alcohol two to six times per week.  A report, dated in July 1981, notes ETOH (alcohol) abuse.  A report, dated in November 1981, notes that he was in good general health.  The Veteran's separation examination report, dated in August 1982, shows that his abdomen and viscera were clinically evaluated as normal; there was nothing to indicate a history of, or current condition, involving hepatitis.  

As for the post-service medical evidence, it consists of VA progress notes and hospital reports, dated between 1983 and 2011.  This evidence shows that the Veteran was noted to have hepatitis C as early as 2005.  A July 2009 VA progress note indicates that the Veteran had a history of hepatitis C that was diagnosed in 1995.  A private report, dated in November 2007, notes that the Veteran denied having a history of ETOH abuse, and that he was first diagnosed with hepatitis C "a little over a year ago."  

The Board finds that the claim must be denied.  Hepatitis C is not shown during service, or upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  In addition, the earliest post-service medical evidence showing that the Veteran has hepatitis C is dated no earlier than 2005.  This is about 23 years after separation from service.  In this regard, hepatitis C is not a disorder listed at 38 C.F.R. § 3.309(a) (2013), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion of record in support of the claim.  

In summary, the evidence does not show that the Veteran has hepatitis C that was incurred during service, or that it is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hepatitis C falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hepatitis C is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent opinion of record in favor of the claim.  While the Veteran is competent to identify readily observable symptoms, or cite risks factors, he has not asserted that he had symptoms of hepatitis C during service, rather, he argues he contracted hepatitis C during service and that it has a long latency period.  See e.g., Veteran's notice of disagreement, received in December 2010; appeal (VA Form 9), dated in April 2011.  He is not competent to diagnose hepatitis C or to link it to a specific cause.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contention to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It cannot be said on the facts of this case that, while it is possible that this occurred (a greater than 0% chance), it is at least as likely as not (a 50% or greater chance) that while stationed with a medical detachment in Germany decades ago the Veteran was exposed to hepatitis C during service and that it only emerged about 20 years later.  It cannot be said this is the "as likely as not" point of exposure. 

The facts of this case, even when taking into consideration the long latency period, does not support such a finding in light of all factors in this case, including the service and post-service medical evidence of record. 

II.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected left carpal tunnel syndrome, and calcium chip-like deposits in the bursa of the elbows.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
A.  Left Carpal Tunnel Syndrome

In May 2003, the RO granted service connection for left carpal tunnel syndrome, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 C.F.R. § 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  

On May 5, 2009, the Veteran filed a claim for a compensable rating.  In December 2009, the RO granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of May 5, 2009.  The Veteran has appealed. 

The RO has evaluated the Veteran's left carpal tunnel syndrome under 38 C.F.R. § 4.124a, DC 8515.

Under DC 8515, moderate incomplete paralysis or neuritis of the median nerve of the minor extremity warrants a 20 percent evaluation (minor extremity). 

Severe incomplete paralysis or neuritis of the median nerve of the minor extremity warrants a 40 percent evaluation (minor extremity).  Id. 

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2013). 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2013). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees, and palmar flexion from 0 to 80 degrees, and ulnar deviation is 0 to 45 degrees and radial deviation is 0 to 20 degrees.  Forearm pronation is 0 to 80 degrees, and forearm supination is 0 to 85 degrees.

The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

With regard to the history of the disability in issue, the Veteran's service treatment records show that in August 1977, he complained of tingling of the left palm, a loss of sensation in the fingers of the left hand, and an inability to make a fist.  There was no diagnosis.  Following separation from service he was noted to complain of hypesthesias in his hands in a March 1983 VA examination report, with a positive test for carpal tunnel entrapment of the median nerve.  The report notes bilateral carpal tunnel syndrome.  The Veteran received treatment for left carpal tunnel syndrome thereafter, which gradually increased until he underwent an open carpal tunnel release in April 2008.  The postoperative diagnosis was carpal tunnel syndrome, left wrist.  The operative report states that he tolerated the procedure well.  An August 2008 private report notes that he was doing well, although he had some stiffness and weakness.  On examination, finger abduction strength, and grip strength, were 5/5, providing evidence against this claim.

As for the medical evidence dated during the time period in issue, a private electromyography (EMG) study, dated in January 2009, notes normal sensory nerve conduction studies of the left ulnar nerve, and a conclusion noting electrodiagnostic evidence of a moderate left distal median neuropathy.  

A VA joint examination report, dated in May 2009, shows that the Veteran complained that he could not make a fist with his hands, that he dropped things a lot, and that he had difficulty holding a toothbrush and eating with a fork in the morning, although he did not have morning numbness.  He reported that that he had been a mechanic until 2007, at which point he was let go "for multiple issues," but that "mainly it was for hep[atitis] C and carpal tunnel."  On examination, muscle bulk and tone were normal.  Strength in the left upper extremity was 5/5 at the deltoid, biceps, triceps, and on wrist extension and flexion.  Right upper extremity reflexes were 2+.  Forearm pronation was to 80 degrees, and forearm supination was to 85 degrees.

A VA peripheral nerve examination report, dated in July 2009, shows that the Veteran reported that he had worked as a mechanic until 2007, when he was laid off.  The report notes, "He feels it was due to his bilateral CTS, but states, 'I don't think they (employer) would say that.'"  He complained of a poor left hand grip, which was painful and clumsy, with some intermittent tingling at the first and second fingers at the tips.  He said he had been given splints at night, and that X-rays of the left hand had been negative.  He reported flare-ups once a month, aggravated by gardening-type work, or striking his wrist, lasting two to three minutes, but as long as 10 to 20 minutes.  On examination, the extremities had a full range of motion.  The examiner stated that he had no joint impairment "per se," and that there was mild intermittent paralysis in distribution of the median nerve, with no gross wasting or atrophy.  There was 5/5 strength with grip, and excellent strength with opposition of thumb vs. all digits.  The diagnosis notes status post release, one year, with overall improved function following surgery, reduced numbness with residual mild intermittent tingling, and mild to moderate functional impairment as reported by the Veteran.  

A VA electromyography (EMG) report, dated in July 2009, contains impressions noting very mild median neuropathy at the left wrist, and electrodiagnostic evidence of axonal sensory polyneuropathy of unknown etiology.  An associated neurologic consultation report shows that strength in the left upper extremity was 5/5 at the deltoid, biceps, triceps, and on wrist extension and flexion.  Right upper extremity reflexes were 2+.  

Private reports (from Dr. R.A.B.), dated in December 2010, show complaints of recurrent numbness and tingling in the fingers.  On examination there was full wrist flexion, extension, pronation, supination, and radial and ulnar deviation (specific degrees of motion were not provided).  The was no mid-carpal instability, no tenderness over the lunate or the ulnar styloid, or at the scaphoid junction, and no evidence of an occult wrist ganglia.  There was no atrophy.  There was full digital motion and motor strength was 5/5.  Vascular and motor examinations were intact.  The impression was carpal tunnel syndrome.  A subsequently-dated December 2010 report notes that his VA nerve conduction study showed "dramatic improvement" from the preoperative study.  

A VA EMG report, dated in April 2011, contains an impression of bilateral median neuropathies at the wrists, moderate on the left, with interval worsening.  

The Board finds that the evidence does not demonstrate that the Veteran's disability is shown to have been manifested by severe incomplete paralysis, neuritis, or neuralgia, of the median nerve, such that a rating in excess of 20 percent is warranted under DC's 8515, 8615, or 8715.  Briefly stated, the Veteran has complained of poor grip strength, incoordination, and recurrent numbness and tingling in the fingers.  On VA examination, he was shown to have 5/5 strength at the deltoid, biceps, triceps, and on wrist extension and flexion, and left upper extremity reflexes were 2+.  See also July 2009 VA report (same).  Forearm pronation was to 80 degrees, and forearm supination was to 85 degrees.  Thereafter, he was noted to have full wrist flexion, extension, pronation, supination, and radial and ulnar deviation, full digital motion, and 5/5 motor strength, with intact vascular and motor examinations.  A VA nerve conduction study was characterized as showing "dramatic improvement" from a preoperative study.  The Veteran's left carpal tunnel symptoms have been characterized as no more than moderate.  It is important for the Veteran to understand that these reports provide highly probative evidence against this claim. 

Given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's neurological complications from his left carpal tunnel syndrome are shown to have been manifested by severe incomplete paralysis, neuritis, or neuralgia, of the median nerve.  Accordingly, the criteria for a rating in excess of 20 percent have not been met under DC's 8515, 8615, or DC 8715.

B.  Calcium chip-like Deposits, Bursa, Elbows

The Veteran asserts that he is entitled to an increased rating for service-connected calcium chip-like deposits in the bursa of the elbows.  

As for the history of the disability in issue, the Veteran's service treatment records show that in March 1980, he was treated for complaints of right elbow pain.  In March 1981, he was treated for complaints of bilateral elbow pain and swelling.  The report indicates that there was a history of negative X-rays, and that on examination there was a full range of motion.  The assessment was possible bilateral olecranon bursitis.  See 38 C.F.R. § 4.1.

In May 1983, the RO granted service connection for calcium chip-like deposits in the bursa of the elbows, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In May 2009, the Veteran filed a claim for a compensable rating.  In December 2009, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of March 31, 2009.  See 38 C.F.R. § 3.400(o)(2) (2013).

The RO's December 2009 rating decision indicates that the Veteran's elbow disabilities were evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5299-5023.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5299 represents an injury to the elbows, and DC 5023 represents myositis ossificans, which is, in turn, evaluated as limited motion under the affected body part, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

The RO's December 2009 rating decision used Diagnostic Code 5299, which indicates that its rating was "by analogy."  Although the Veteran's elbows are not shown to be productive of arthritis, the RO's rating decision indicates that it evaluated the Veteran's bilateral elbow disabilities as analogous to arthritis, and that it assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5003.  See DC 5023 (stating that myositis ossificans is to be evaluated as limited motion under the affected body part); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray study, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no compensable limitation of motion).  

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under 38 C.F.R. § 4.71a, DC 5206, a 20 percent evaluation is warranted where elbow flexion of the major or minor extremity is limited to 90 degrees. 

Under 38 C.F.R. § 4.71a, DC 5207, a 20 percent rating is warranted for: "Forearm, limitation of extension" where elbow extension of the major or minor extremity is limited to 75 degrees. 

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating is warranted where elbow flexion of the major or minor extremity is limited to 100 degrees, and elbow extension of the major or minor extremity is limited to 45 degrees.

The normal range of motion for the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from zero to 80 degrees, and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

The relevant medical evidence during the time period in issue includes a VA examination report, dated in May 2009, which shows that the Veteran complained of a five-year history of increasing elbow pain.  He stated that there was pain on almost any extension, but that pain was mostly in the olecranon itself.  He also complained of a dull pain that was most strong in the morning.  He rated his pain as 4 out of 10 at baseline, intermittent, and causing discomfort about 50 percent of the day, to include when he walked his dogs.  He denied instability, fatigability, and locking, but reported some swelling with repetitive motion, such as raking leaves for more than one or two hours, and stiffness.  He stated that he had not worked since 2007, but that he used to have heat and redness at work.  He reported having flare-ups once every two weeks, lasting between two and four hours, exacerbated by any repetitive motion or prolonged position.  He denied recurrent dislocation or subluxation, and any relevant history of surgery.  

In this regard, it is important for the Veteran to understand that some of his own statements provide some evidence against this claim, clearly indicating an ability to do many tasks with no instability, fatigability, or locking.

On examination, the Veteran had normal muscle tone and bulk, with 5/5 strength on wrist extension and flexion, bilaterally.  Reflexes at the biceps and triceps were 2+, bilaterally.  There was no elbow ankylosis, and no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There was mild guarding of the right elbow.  Elbow flexion was to 140 degrees, forearm supination was to 85 degrees, and forearm pronation was to 80 degrees (all bilateral).  There was no reported pain, questionable weakness, and some reported lack of endurance, with no incoordination on repetitive motion.  The range of motion was not limited by pain.  The diagnosis was bilateral elbow bursitis with subjective report of increased symptoms, and no current evidence of bursitis.  There was mild to moderate functional impairment.  

A VA peripheral nerve examination report, dated in July 2009, shows that on examination, the extremities had a full range of motion.  There was no gross wasting or atrophy.  There was 5/5 strength with grip, and excellent strength with opposition of thumb vs. all digits.  

A July 2009 VA neurological consultation report shows that strength in the upper extremities was 5/5 at the deltoid, biceps, triceps, and on wrist extension and flexion.  Upper extremity reflexes were 2+, bilaterally.  

A private treatment report, dated in December 2010, notes that a motor examination was intact.

The Board finds that a rating in excess of 10 percent is not warranted.  The Board first notes that separate evaluations for each elbow are not warranted under 38 C.F.R. § 4.59 and Part 4, Diagnostic Code 5003, as the Veteran's elbows are not shown to be productive of arthritis on X-ray findings.  See 38 C.F.R. § 4.71a , DC 5003; Lichtenfels.  Furthermore, the aforementioned findings as to the ranges of motion in the elbows do not show that either of the Veteran's elbows has a limitation of flexion to 100 degrees, a limitation of extension to 75 degrees, or extension limited to 45 degrees.  Accordingly, the criteria for a rating in excess of 10 percent for either elbow under 38 C.F.R. § 4.71a, DC's 5206, 5207, and 5208, have not been met. 

There is no evidence of there is no evidence of ankylosis of an elbow, impairment of a flail joint, nonunion of a radius and ulna, nonunion of an ulna with false movement, or nonunion of the upper half of a radius, or that a hand is in a fixed position with limitation of pronation of the major or minor arm with motion lost beyond the last quarter of arc and the hand not approaching full pronation.  Therefore, a rating in excess of 10 percent for either elbow is not warranted under 38 C.F.R. § 4.71a, DCs 5205, 5209-5213.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995). However, the findings do not support an increased rating due to functional loss.  The Veteran has been shown to have (bilaterally) 2+ reflexes, 5/5 muscle strength, with normal muscle bulk and tone, and a normal motor examination.  There is no evidence of muscle atrophy, or abnormal muscle tone or bulk.  The VA examination report notes that the range of motion was not limited by pain.  In summary, when the ranges of motion in the elbows are considered together with the evidence showing functional loss -- to include the findings (or lack thereof) pertaining to neurological deficits, muscle strength, and the lack of evidence of muscle wasting -- the Board finds that there is insufficient probative evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent.

C.  Conclusion

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh her subjective reports in this case.  The objective findings are based on specific testing done by qualified examiners.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities in issue, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  The Veteran's disabilities are primarily manifested by complaints of pain, weakness, numbness, and incoordination.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

In this regard, it is important for the Veteran to understand that if he did not have some problems with his service connected disabilities, as he has cited, there would be no basis for the current findings, let alone a higher rating.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any hospitalizations during the time periods in issue.  In this regard, the Veteran has asserted that he cannot work, at least in part, due to his service-connected left carpal tunnel syndrome.  However, he has also stated that he was laid off, and that his employer may not endorse his conclusion as to the reasons for his being unable to work.  See July 2009 VA peripheral nerve examination report.  In addition, in his claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), received in May 2009, he indicated that he last worked in January 2008, and that he did not leave his last job due to disability.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  

The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that increased ratings are warranted. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he formally filed a claim for a TDIU in May 2009.  In December 2009 the RO denied his claim.  There was no appeal, and the RO's decision became final as to that issue.  See 38 U.S.C.A. § 7105(c).  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised since that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letters dated in April, May, and September of 2009, of the criteria for establishing service connection and/or increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  With regard to the claims for increased ratings for service-connected left carpal tunnel syndrome, and calcium chip-like deposits in the bursa of the elbows, the Veteran has been afforded examinations.  With regard to the claim for service connection for hepatitis C, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran's service treatment reports do not show treatment for, or a diagnosis of, hepatitis C.  The Veteran has not alleged that he had a continuity of symptoms since service, hepatitis C is first shown many years after separation from service, and there is no competent opinion in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for hepatitis C is denied.

A rating in excess of 20 percent for service-connected left carpal tunnel syndrome is denied.

A rating in excess of 10 percent for service-connected calcium chip-like deposits in the bursa of the elbows is denied.





REMAND

With regard to the claim for a compensable rating for service-connected left cheek scar, the Veteran has argued that his examination was his scar was incorrectly measured, and that another examination is warranted.  See Veteran's appeal (VA Form 9), dated in April 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2009, the Veteran filed his claim for an increased rating.  In evaluating skin and scar residuals, changes recently were made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received, as in this case, on or after October 23, 2008.  

The Veteran's left cheek scar has been evaluated as noncompensable under 38 C.F.R. § 4.118, 7800.  Under DC 7800, scars or other disfigurement of the head, face, or neck, with one characteristic of disfigurement, warrant a 10 percent evaluation.   Note (1) lists the 8 characteristics of disfigurement for purposes of evaluation under § 4.118.  Under Note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

In May 2009, the Veteran was afforded an examination of his scar.  This examination is not accompanied by unretouched color photographs.  Therefore, on remand, the Veteran should be afforded another examination of his left cheek scar.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA skin examination of his left cheek scar.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Unretouched color photographs should be performed in connection with this examination. 

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's increased rating claims should be readjudicated.  If any of the decisions is adverse, the Veteran and his representative should then be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


